DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambertin, EP 2017415.
Regarding claim 1, Lambertin teaches a lock assembly comprising: one or more racks (25), each rack being configured to move along a linear axis (D1) between a respective extended position (Fig 4) and a respective retracted position (Fig 3); and a drive hub (6) coupled to the one or more racks (Fig 1); wherein the drive hub is configured such that, in an extended position of the one or more racks, the drive hub resists a linear force applied to a rack of the one or more racks from moving the rack towards the retracted position.  The drive hub, while in an extended position of one or more racks, is capable of resisting a linear force applied to a rack of the one or 
Regarding claim 2, Lambertin teaches the lock assembly of claim 1, wherein the drive hub (6) is configured such that, in an extended position of each rack (locked position; Fig 4), rotation of the drive hub causes each rack to move along the linear axis (D1) towards the retracted position (unlocked position; [0028]).
Regarding claim 3, Lambertin teaches the lock assembly of claim 1, wherein the one or more racks (25) comprise a first rack (25 right; Fig 2) and a second rack (25 left; Fig 2), wherein the first rack and the second rack are configured to move in opposite directions from their respective extended positions (Fig 4) to their respective retracted positions (Fig 3; [0027]).
Regarding claim 4, Lambertin teaches the lock assembly of claim 1, wherein the drive hub (6) comprises a gear (Fig 2) having one or more teeth (26), each tooth being configured to engage the one or more racks (25; [0047]).
Regarding  claim 5, Lambertin teaches the lock assembly of claim 4, wherein the drive hub (6) is configured such that rotation of the gear drives each rack (25) along the linear axis (D1; [0047, 0048]).
Regarding claim 6, Lambertin teaches the lock assembly of claim 4, wherein each rack (25) comprises a plurality of slots (27), each slot being configured to receive one of the teeth of the gear such that as the gear rotates [0048], successive teeth of the gear engage successive slots of the rack to drive the rack along the linear axis (D1; movement between Fig 3 and Fig 4; [0047]).
Regarding claim 7, Lambertin teaches the lock assembly of claim 6, wherein when each rack (25) moves into the respective extended position (Fig 4), a slot of the rack (27) operates as a detent for a respective tooth (26; Fig 4).
Regarding claim 8,Lambertin teaches the lock assembly of claim 1, wherein the drive hub (6) comprises a lever (each tooth of 28) having one or more arms (Fig 3), each arm being in communication with a respective one of the one or more racks (Fig 3).
Regarding claim 9, Lambertin teaches the lock assembly of claim 8, wherein each rack (25) comprises a slot (unnumbered feature of 25 located between 27) configured receive a pin (tip of each tooth of 28) of a corresponding arm (teeth of 28), wherein as the rack moves between an extended position (Fig 4) and a retracted position (Fig3), the pin moves laterally within the slot.   In the movement of 5 and 6 between Fig 3 and Fig 4, the tip of each tooth of 28 moves laterally in direction D2 to engage or disengage the unnumbered feature of 25 located between 27 while 28 is rotating around.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 -20 rejected under 35 U.S.C. 103 as being unpatentable over Lambertin, EP 2017415.
Regarding claim 10, Lambertin teaches a lock assembly comprising: one or more racks (25), each rack being configured to move along a linear axis (D1; [0046]) between a respective extended position (Fig 4) and a respective retracted position (Fig 3); and a drive hub (6) having one or more engagement means (28), each engagement means configured to engage with the one or more racks [0047]; wherein in an extended position of the rack, at least one of the one or more engagement means is at an angle of less than 45° from the linear axis.  In Fig 4, Lambertin appears to show this angle.
While Lambertin does not explicitly teach an engagement means at an angle of less than 45° from the linear axis, Fig 4 shows a plurality of engagement means each at a different angle from the linear axis.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), the Court held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation “  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lambertin’s angle to be less than 45°, optimization of ranges does not add patentable significance and does not constitute a new or novel idea.  
Regarding claim 11, Lambertin teaches the lock assembly of claim 10, wherein the at least one of the one or more engagement means (28) is at an angle of about 40° from the linear axis.  In Fig 4, Lambertin appears to show this angle.
While Lambertin does not explicitly teach an engagement means at an angle of less than 40° from the linear axis, Fig 4 shows a plurality of engagement means each at a different angle from the linear axis.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), the Court held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation “  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lambertin’s angle to be less than 40°, optimization of ranges does not add patentable significance and does not constitute a new or novel idea.  
Regarding claim 12, Lambertin teaches the lock assembly of claim 10, wherein the drive hub (6) is configured such that rotation of the drive hub drives each rack (25) along the linear axis (D1; [0047, 0048]).
Regarding claim 13, Lambertin teaches the lock assembly of claim 12, wherein rotation of the drive hub (6) in a first angular direction causes the one or more racks (25) to move along the linear axis (D1) towards respective extended positions (Fig 4), and rotation of the drive hub in a second angular direction causes the one or more racks to move along the linear axis towards respective retracted positions (Fig 3; [0025, 0046]).
Regarding claim 14, Lambertin teaches the lock assembly of claim 13, wherein the drive hub (6) is configured to rotate in response to operation of a handle (33; [0054]).
Regarding claim 15, Lambertin teaches the lock assembly of claim 10, wherein the one or more racks (25) comprise a first rack (258 right; Fig 2) and a second rack (25 left; Fig 2), wherein the first rack and the second rack are configured to move in opposite directions from their respective extended positions (Fig 4) to their respective retracted positions (Fig 3; [0027]).
Regarding claim 16, Lambertin teaches the lock assembly of claim 10, wherein the drive hub (6) comprises a gear (Fig 2) having one or more teeth (26), each tooth being an engagement means configured to engage the one or more racks (25; [0047]).
Regarding claim 17, Lambertin teaches the lock assembly of claim 16, wherein each rack (25) comprises a plurality of slots (27), each slot being configured to receive one of the teeth of the gear such that as the gear rotates [0048], successive teeth of the gear engage successive slots of the rack to drive the rack along the linear axis (D1; movement between Fig 3 and Fig 4; [0047]).
Regarding claim 18, Lambertin teaches the lock assembly of claim 17, wherein when each rack (25) moves into the respective extended position (Fig 4), a slot of the rack (27) operates as a detent for a respective tooth (26; Fig 4).
Regarding claim 19, Lambertin teaches the lock assembly of claim 10, wherein the drive hub (6) comprises a lever (each tooth of 28) having one or more arms (Fig 3), each arm being an engagement means configured to engage with a respective one of the one or more racks (Fig 3).
Regarding claim 20, Lambertin teaches the lock assembly of claim 19, wherein each rack (25) comprises a slot (unnumbered feature of 25 located between 27) configured receive a pin (tip of each tooth of 28) of a corresponding arm (teeth of 28), wherein as the rack moves between an extended position (Fig 4) and a retracted position (Fig 3), the pin moves laterally within the slot.  In the movement of 5 and 6 between Fig 3 and Fig 4, the tip of each tooth of 28 moves laterally in direction D2 to engage or disengage the unnumbered feature of 25 located between 27 while 28 is rotating around.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 202007015503 U1 teaches geared drive with an acute angle reaching maximum displacement locking force.
Van Parys, CN 107083884 A (EP 3214243), teaches a mortise lock with small gear connected with first tooth where angle between surfaces of second tooth is in specific range.  
Morris, US 20040239121 A1, teaches a cremone bolt operator with geared hub linearly driving two racks.
Andreoli, US 4802352 A. teaches a double throw bar lock having independently operable cylinders.  
Wesberry, US 2787154 A, teaches a door bolt and lock with geared hub linearly driving two racks.
Moissette, FR 2570744 A, teaches a fastening for building window with two diametrically opposite racks with rods operated by single pinion with lever handle.
Wood, GB 2257745 A, teaches a cremone fastening mechanism including primary pinion having external teeth engaging with recesses in first rack.  
Smits, EP 1130205 A1, teaches a locking system for cabinet door with toothed wheel rotatably arranged inside lock housing driving two notched rods.  
EP 665353 A1 teaches a rod lock for switch cabinet door with geared hub linearly driving two racks.
DE 202013104877 U1 teaches a bar lock with a narrow width with geared hub linearly driving two racks.
DE 202012104312 U1 teaches a bar lock for electronic cabinets with multiple gears driving two racks.
Loos, DE 19911894 A1, teaches an espagnolette locking mechanism with driving rod and pinion driving a slip rod. 
Betsch, FR 2653155 A1, teaches a bolt box with geared hub linearly driving two racks. 
Fletcher, GB 2303166 A, teaches an operating system for a multi-point lock with geared hub linearly driving two racks.
Vigreaux, FR 2722826 A1, teaches a door catch with toothed wheel interacting with rack.
Arnold, EP 207869 A, teaches a double action window fastening with toothed wheel actuating bolt engaging with rack bars. 
Dralle, DE 19929742 A1, teaches a gear arrangement for a rod lock.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675